Citation Nr: 0415018	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 29, 2002, 
for the grant of special monthly compensation (SMC) under 
38 U.S.C. § 1114(k) based on loss of use of the left eye, 
having only light perception.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and June 2002 RO decisions, which 
granted SMC under 38 U.S.C. § 1114(k) based on loss of use of 
the left eye, having only light perception, effective January 
29, 2002, and which denied an effective date earlier than 
January 29, 2002.  

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the veteran of the 
redefined obligations of the VA, as contained in the VCAA.  
Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him to substantiate his effective date claim and 
what VA has done and will do to assist him in substantiating 
his claim of entitlement to an earlier effective date for the 
grant of SMC under 38 U.S.C. § 1114(k) based on loss of use 
of the left eye, having only light perception.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA; what evidence VA will 
obtain on his behalf; and, to submit any 
relevant evidence in his possession.  The 
RO should also take all appropriate steps 
to assist the veteran by obtaining 
identified evidence to substantiate his 
claim of entitlement to an effective date 
prior to January 29, 2002, for the grant 
of SMC under 38 U.S.C. § 1114(k) based on 
loss of use of the left eye, having only 
light perception.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an effective date 
prior to January 29, 2002, for the grant 
of SMC under 38 U.S.C. § 1114(k) based on 
loss of use of the left eye, having only 
light perception.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


